Citation Nr: 1132575	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1965 to April 1968 and from February 1980 to April 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This is the second time that this claim has come before the Board.  In November 2010, the Board remanded the Veteran's claim for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Further, in is November 2010 remand, the Board referred the issues of entitlement to service connection for tinnitus and entitlement to an increased rating for a left knee disability to the RO for adjudication.  The RO has not yet adjudicated these items.  Thus, the issues of entitlement to service connection for tinnitus and entitlement to an increased rating for a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred once again to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The average puretone threshold in decibels in an authorized audiological evaluation in June 2006 was 50 in the right ear and 48 in the left.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 100 percent in the left ear.

2.  The average puretone threshold in decibels in an authorized audiological evaluation in March 2011 was 51 in the right ear and 46 in the left.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 100 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In May 2006, the Veteran filed a claim seeking a compensable rating for his service connected bilateral hearing loss.  The RO denied this claim in an August 2006 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in December 2006.  The Veteran filed a timely Substantive Appeal.  The Board issued a remand for further development in November 2010.  The Appeals Management Center issued a Supplemental Statement of the Case in May 2011, and the case thereafter returned to the Board.  

Claims for increased ratings for hearing loss are governed by a schedule outlined in 38 C.F.R. § 4.85.  The Board undertakes a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests in conjunction with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran seeks a compensable rating for his hearing loss.  For the reasons that follow, his claim is denied. 

The Veteran has undergone two VA examinations over the course of his appeal.  First, at a June 2006 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
55
85
50
LEFT
30
30
65
65
47.5

The average puretone threshold in the right ear was thus 50, and the average threshold in the left was 48.  Speech recognition ability of 100 percent in both the right and left ears was recorded.  

At a March 2011 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
60
85
51.25
LEFT
25
30
60
70
46.25

The average puretone threshold in the right ear was thus 51, and the average threshold in the left was 46.  Speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear was recorded.  

Records of the Veteran's VA treatment for his hearing loss - though not offering as comprehensive a view as the VA examinations - are consistent with these results.  In May 2006, word recognition scores were 92 percent bilaterally.  In March 2009, the Veteran was found to have mild to severe sensorineural hearing loss with word recognition scores of 96 percent in the right ear and 92 percent in the left.  A September 2010 audiology note recorded the same findings, noting that the Veteran had mild to severe sensorineural hearing loss with word recognition scores of 96 percent in the right ear and 92 percent in the left.  

The results of each VA examination are similar; and under Table VI contained in Diagnostic Code 6100, both the right ear and left ear average pure tone thresholds and speech recognition scores correspond to Level I.  The intersection point for these Levels under Table VII corresponds with the noncompensable rating that has been assigned.  Even if the Board were to use the speech recognition scores from the Veteran's March 2009 and September 2010 VA audiology notes, these scores would still correspond under Table VI to Level I.  

As the Veteran's hearing loss disability has remained consistent over the appeals period, that is at no time during the course of the Veteran's appeal has medical evidence shown that the Veteran's bilateral hearing loss is of such severity as to warrant a compensable rating, staged ratings are not at issue.  

Further, in evaluating the Veteran's bilateral hearing loss, the Board notes that his hearing loss is not exceptional as defined by the applicable regulation.  Neither examination revealed that the Veteran had hearing loss of 55 decibels or more at each of the four frequencies.  The Veteran also does not have hearing loss of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  His hearing loss is thus not considered to be an exceptional case.  38 C.F.R. § 4.86.


The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As such, the applicable rating criteria are considered to be adequate to evaluate the Veteran's disability.  The Diagnostic Code includes the specific manifestations of the Veteran's bilateral hearing loss.  Thus, the first Thun criterion is thus satisfied, and the Board's inquiry ends here.  

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Therefore, the Board finds that a TDIU is not raised by the record.

In summary, the Board finds that the average puretone threshold in decibels in an authorized audiological evaluation in June 2006 was 50 in the right ear and 48 in the left.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 100 percent in the left ear.  Also, the average puretone threshold in decibels in an authorized audiological evaluation in March 2011 was 51 in the right ear and 46 in the left.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 100 percent in the left ear.  Given these findings, the Board concludes that the criteria for an increased, compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86 DC 6100.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with VA examinations in June 2006 and March 2011.  In an August 2011 statement, the Veteran's representative criticized the March 2011 VA examination as inadequate.  The representative criticized many aspects of the examination, including: a belief that "Maryland CNC test is not valid"; an argument that the examiner failed to review the claims file; and an argument that the examiner is an internal medicine specialist and presumably not qualified to perform audiometric testing.  

Pursuant to VA regulations, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran's representative, the March 2011 examination is thorough and acceptable for rating purposes.  The examiner reviewed the Veteran's claims file and took his medical history.  The examiner performed the tests required for rating a claimant under the applicable rating criteria for hearing loss.  

With respect to each of the representative's specific complaints, the Board has the following responses.  First, it is not clear from the representative's brief whether he takes issue with the use of the Maryland CNC test in this particular case or whether he takes issue with the use of the Maryland CNC test in general.  If it is the former, then the Board notes that the results fully comport with the applicable rating criteria and requires no further information for the Veteran to be properly rated.  If it is the latter argument, the Board notes that its decisions are not the proper place to argue the validity of the particulars of the rating schedule.  Next, the representative's contention that the "claims file and medical record were not available" to the examiner and thus not reviewed are simply false.  The front page of the report reflects that the Veteran's claims file was reviewed; indeed, the examiner commented that a "C-file review shows long-standing history of SNHL."  

Finally, the representative's argument that the examination is insufficient because the examiner was "an internal medicine specialist" is wholly without merit.  Under 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  To this end, "an internal medicine specialist" is unquestionably qualified through his education, training, and experience to offer medical diagnoses, statements, or opinions.  Further, the Board is entitled to assume the competence of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999).  When a VA examiner's expertise is questioned, the burden shifts to the appellant to show that reliance on such an opinion is in error.  Id.; see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  The representative has introduced no evidence to show any reason to doubt the examiner's qualifications or expertise.  Absent such arguments, the Board shall presume the examiner to be qualified and find the examination to be adequate for rating purposes.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In the instant case, the March 2011 VA examiner specifically noted that the Veteran's hearing loss disability caused difficulty with his occupational activities.  Additionally, the June 2006 VA examiner noted that the Veteran had difficulty understanding high pitched voices, hearing in noise, and hearing on the phone.  As such, the Board finds that both examiners have discussed the functional impairment caused by the Veteran's hearing loss disability, and therefore, the Board may proceed with a decision.

As stated above, the Board previously remanded the Veteran's claim in November 2010.  That remand directed that the following development be completed: first, that the Veteran's updated VA medical records (those dated after February 2006) be obtained and associated with the claims file; and second, that the Veteran undergo a VA examination germane to his claim on appeal.  The Board notes that following its remand, the Veteran's VA records from February 2006 to the present were obtained, and that the Veteran underwent a VA examination in March 2011.  

As each of the directives from the Board's November 2010 remand have been completed, the Board finds substantial compliance with that remand.  See D'Aries, 22 Vet. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A compensable rating for the Veteran's bilateral hearing loss is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


